Exhibit 10.3

[Smurfit-Stone Container Corporation Letterhead]

May 10, 2006

Mr. John M. Riconosciuto
300 Oakwood Court
Wheaton, IL  60187

Dear John:

This letter will set forth our understanding regarding the termination of the
Employment Agreement dated August 1, 2000 (the “Employment”) between
Smurfit-Stone Container Corporation (the “Company”) and you. It is understood
and agreed that you are voluntarily resigning as Chief Operating Officer,
effective today, and are assuming a management position with the purchaser of
the Company’s Consumer Packaging Division (the “Purchaser”).

The Employment Agreement shall be terminated as of today, and all rights and
obligations of both the Company and you thereunder shall be considered fully and
forever released and discharged. Notwithstanding the termination of the
Employment Agreement, however, (a) you will remain on the payroll of the Company
at your current salary level and remain enrolled in all insurance plans as an
active employee until the earlier of the date of the closing of the sale of the
Consumer Packaging Division (the “Closing Date”) or June 30, 2006; and
(b) provided that the sale of the Consumer Packaging Division is completed on
the general terms presently contemplated, you will receive a payment on the
Closing Date equal to 50% of your current salary, subject to applicable
withholdings. The Company will also reimburse you for any incurred and unpaid
business expenses through the date hereof, provided that such expenses are
submitted in accordance with normal procedures prior to the Closing Date.

The 250,000 outperformance stock options granted to you on March 2, 2006, 87,500
of the other stock options granted to you on March 2, 2006, the 50,000
restricted stock units granted to you on November 1, 2005, and 31,167 of the
restricted stock units granted to you on March 2, 2006 will be forfeited on the
date hereof. All other stock options and restricted stock units held by you will
be treated in the same fashion as stock options and restricted stock units held
by employees of the Consumer Packaging Division that are employed by the
Purchaser.

If the foregoing accurately sets forth our understanding, please execute the
enclosed copy of the letter and return it to me.

 

Sincerely yours,

 

 

 

 

 

 

 

Smurfit-Stone Container Corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Patrick J. Moore

 

 

 

 

Patrick J. Moore

 

 

 

 

Chairman, President and

 

 

 

 

Chief Executive Officer

 

 

 

 

 

ACCEPTED AND AGREED

 

 

 

 

AS OF MAY 10, 2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John M. Riconosciuto

 

 

 

 

 

 

John M. Riconosciuto

 

 

 

 

 


--------------------------------------------------------------------------------